Motion Granted; Order filed February 4, 2020




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00804-CR
                                ____________

                     TYRESE DIONTE SEARS, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 358th District Court
                             Ector County, Texas
                     Trial Court Cause No. D-17-1992-CR

                                     ORDER

      Appellant’s court-appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. Appellant filed a motion requesting
to review the record and file a pro se brief. See Anders v. California, 386 U.S. 738
(1967); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). The motion is
granted.
      Accordingly, we hereby direct the Judge of the 358th District Court to afford
appellant an opportunity to view the trial record in accordance with local
procedure; that the clerk of that court furnish the record to appellant on or before
15 days from the date of this order; that the clerk of that court certify to this
court the date on which delivery of the record to appellant is made; and that
appellant file his pro se brief with this court within thirty days of that date.



                                    PER CURIAM


Panel Consists of Justices Zimmerer, Spain, and Hassan.